Mr. Justice Taylor delivered the opinion of the court. 3. Principal and agent, § 223*—when burden is on plaintiff of proving receipt of money by agent. In an action brought to recover under a contract for services rendered and materials furnished by the plaintiff for the defendant as agent of the owner of a building for a certain sum to be paid by the defendant, and providing that no money should he due under the contract until the defendant had received such money from the owner, where the statement of claim set up such contract and defendant’s affidavit of merits set up that no money had been paid by the owner of the building, held that such affidavit did not set up a plea in the nature of confession and avoidance hut was a direct traverse of a material part of plaintiff’s cause of action, and put the burden upon plaintiff of proving that the defendant had received such money.